Exhibit 10.20

OFFICER INDEMNIFICATION AGREEMENT

THIS AGREEMENT made as of the              day of December, 2008, between
                                                      (“Officer”) and TREX
COMPANY, INC., a Delaware corporation (the “Corporation”), provides:

1. General. Officer is currently serving as an officer of the Corporation. As an
inducement for Officer to continue to serve as an officer of the Corporation,
the Corporation has agreed to enter into this Agreement.

2. Indemnification. The Corporation agrees, to the fullest extent now or
hereafter permitted by applicable law, including but not limited to the General
Corporation Law of the State of Delaware, to indemnify Officer against any
liability imposed upon or asserted against him (including amounts paid in
settlement) in any proceeding (including a proceeding by or in the right of the
Corporation) arising out of acts or omissions in his capacity as an officer of
the Corporation or otherwise by reason of the fact that he is or was an officer
of the Corporation.

3. Advancement of Expenses. The Corporation will advance, pay for and/or
reimburse the reasonable expenses incurred by Officer if he is a party to any
proceeding described in Section 2 above in advance of the final disposition
thereof if Officer furnishes the Corporation a written undertaking, executed
personally or on his behalf, to repay the advance if it is ultimately determined
that he is not entitled to indemnification. The undertaking required by the
preceding sentence shall be an unlimited general obligation of Officer but need
not be secured and need not be accompanied by evidence of financial ability to
make repayment.

4. Limitation of Damages. The foregoing provisions are intended to provide
indemnification with respect to those monetary damages for which the law of
Delaware permits the limitation or elimination of liability. In addition, to the
full extent that a Delaware corporation now or hereafter is entitled to permit
the limitation or elimination of liability, Officer shall not be liable to the
Corporation or its stockholders for monetary damages arising out of a single
transaction, occurrence or course of conduct.

5. Directors and Officers Liability Insurance. The Corporation will maintain
directors’ and officers’ liability insurance covering Director, in limits and
under other terms that are reasonable and customary for a Company similar in
size and nature to the Corporation, at all times while Officer is an officer of
the Corporation and for a period of at least five (5) years thereafter.

6. Severability. In the event a Court of competent jurisdiction should determine
any provision of this Agreement invalid or unenforceable, the balance of this
Agreement shall remain in full force and effect. In the event such Court should
determine a provision herein to be unreasonable, then such provision shall be
construed in a manner that, as to such Court, may be reasonable.

7. Miscellaneous. The provisions of this Agreement shall be applicable to all
actions, claims suits or proceedings commenced after the date hereof, whether
arising from any action taken or failure to act before or after such date.
Except to the extent inconsistent with this Agreement, terms used herein shall
have the same meanings assigned them in the Indemnification Article of the
Delaware Corporation Law, as now in effect or hereafter amended.

IN WITNESS WHEREOF, the parties hereby have caused this Indemnification
Agreement to be duly executed as of the day and year first above written.

 

  [Name of Officer] Trex Company, Inc. By   Title    